Citation Nr: 1010075	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative residuals of left foot calluses, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for service-
connected rhinitis.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and January 2006 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2009.  A transcript of the hearing is associated with the 
claims folder.

The issues of entitlement to an increased rating for service-
connected post-operative residuals of left foot calluses and 
an initial increased rating for service-connected rhinitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1992, the RO denied the Veteran's application to 
reopen a claim of service connection for hemorrhoids.

2.  Evidence received since the RO's July 1992 decision is 
not new and material and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's July 1992 decision that denied the Veteran's 
application to reopen a claim of service connection for 
hemorrhoids is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).

2.  The evidence received since the RO's July 1992 denial of 
the Veteran's application to reopen a claim of service 
connection for hemorrhoids is not new and material, and the 
claim of service connection for hemorrhoids is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009)); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by an August 
2005 letter.  Importantly, that letter acknowledged the prior 
denial of the Veteran's application to reopen his claim of 
service connection for hemorrhoids and notified the Veteran 
that "new and material" evidence was necessary to reopen 
that issue.  In this regard, the Board notes that while the 
RO informed the Veteran that the necessary evidence must show 
that his hemorrhoid condition was incurred in or aggravated 
by service, it did not specifically explain to the Veteran 
that the necessary evidence must demonstrate that his pre-
existing hemorrhoid condition was aggravated by his active 
military service.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Nevertheless, the Veteran's January 2007 Substantive 
Appeal, in which he asserted that the hemorrhoids noted upon 
service induction could have been aggravated by military diet 
and riding trucks in rough terrain, demonstrates his 
familiarity with the evidence necessary to reopen his claim 
of service connection.  As such, the Board finds that the 
absence of more specific notice regarding the evidence 
required to reopen the Veteran's claim of service connection 
for hemorrhoids is harmless error.  

Additionally, the Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that the record reflects that the Veteran is in receipt 
of Social Security Administration (SSA) benefits.  The RO 
attempted to obtain these records, however, a December 2007 
response from the SSA indicates that the Veteran's records 
had been destroyed.  

Additionally, the Board acknowledges that the Veteran has not 
been accorded a pertinent VA examination.  However, as will 
be discussed in the following decision, new and material 
evidence has not been received sufficient to reopen the claim 
of entitlement to service connection for hemorrhoids, and, as 
such, VA has no duty to provide an examination.  38 C.F.R. 
§ 3.159(c)(4)(c)(iii).

Analysis

Evidence of record at the time of the July 1992 RO decision 
shows that a mild hemorrhoid was noted at the March 1953 
induction examination, and that the Veteran was treated for 
hemorrhoids in September 1953 and January 1955.  The evidence 
also reflects post-service treatment for hemorrhoids.  Based 
on this evidence, the RO determined that there was no 
evidence that the Veteran's pre-existing hemorrhoid condition 
was aggravated by active military service.  Consequently, the 
RO denied the Veteran's application to reopen a claim of 
service connection for hemorrhoids.  The Veteran did not 
appeal this decision to the Board.  Thus, the RO's decision 
is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103.

In a June 2005 statement, the Veteran requested this his 
claim of service connection for hemorrhoids be reopened.  
Although the Veteran has submitted new records reflecting 
treatment for hemorrhoids, these records in no way indicate 
that this condition was aggravated by active military 
service.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the July 1992 decision, the RO determined that 
the evidence failed to show that the Veteran's pre-existing 
hemorrhoid condition was aggravated by his active military 
service.  Additional evidence received since that earlier 
decision reflects treatment for hemorrhoids, but does not 
indicate this condition was aggravated by service.  

Because the evidence received after the RO's July 1992 
decision does not demonstrate that the Veteran's currently-
shown hemorrhoids were aggravated by active military service, 
such evidence does not raise a reasonable possibility of 
substantiating the claim of service connection for this 
condition.  This additional evidence is, therefore, not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim of service connection for hemorrhoids.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hemorrhoids has not 
been received, the appeal is denied.

REMAND

During his December 2009 Travel Board hearing, the Veteran 
reported ongoing private treatment by a Dr. Vern G. Ellis for 
his service-connected post-operative residuals of left foot 
calluses and rhinitis.  At that time, he submitted a medical 
release form so that updated treatment records from this 
physician could be obtained.  This should be accomplished on 
remand.  The Board also notes that the record reflects that 
the Veteran receives regular treatment at the VA Medical 
Center VAMC in Dallas, Texas.  On remand, the RO should 
obtain updated treatment records from this facility.

Accordingly, the case is REMANDED for the following action:

1.	Obtain records of the Veteran's 
treatment at the Dallas VAMC since 
January 2006 for his rhinitis and his 
left foot calluses. 

2.	Obtain records of treatment from Dr. 
Vern G. Ellis, as indicated on the 
December 2009 VA Form 21-4142.  All 
attempts to obtain these records, and 
any negative response, should be fully 
documented in the claims file.

3.	Following completion of the above, and 
any other actions indicated (including 
VA examinations) the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case, and provided 
with an appropriate time for response.  
The case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


